Citation Nr: 1621017	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement an initial compensable rating for bilateral hearing loss prior to May 22, 2013, and a rating higher than 50 percent thereafter.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 22, 2013.

4.  Entitlement to special monthly compensation (SMC) at the housebound rate, pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from January 1959 to November 1962.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for left ear hearing loss that was assigned an initial noncompensable rating from April 24, 2007, and denied service connection for right ear hearing loss and vertigo or Meniere's disease.

In February 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development, that included obtaining recent VA medical records regarding his treatment.

In a May 2013 rating decision, the RO granted service connection for right ear hearing loss.  The Board recharacterized the hearing loss claim on appeal to reflect this action.

In August 2013, the Board remanded the Veteran's case to the AOJ, in part, to obtain the requested VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).  At that time, the Board explained that the matter of entitlement to a TDIU was part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009). 

In a February 2016 rating decision, the RO granted entitlement to a TDIU from May 22, 2013.  The issue on appeal has been recharacterized to reflect the RO's action.

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate from May 22, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased initial rating for bilateral hearing loss prior to and after May 22, 2013 and entitlement to a TDIU prior to May 22, 2013 and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has current Meniere's disease that is the result of a disease or injury in active military service


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he has Meniere's disease that is due to a head injury he suffered during active service when he fell off a mechanical bull while exercising and fractured his facial bone.  Alternatively, he argues that his Meniere's disease is due to the acoustic trauma that caused his service-connected bilateral hearing loss.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).

Analysis

A current diagnosis of Meniere's disease is established by the medical evidence of record, in a July 2006 private audiology report of an electrocochleography (ECochG), and March 2008 and May 2013 VA examination reports (11/21/07 VBMS, Medical Treatment Record, Non-Government Facility, p. 3; 3/19/08 VBMS, VA Examination, page 6; 5/22/13 VBMS, VA Examination, pp. 4, 9).  

Service connection requires evidence of a current disability related to active service. 38 C.F.R. § 3.303.  There is conflicting evidence as to the latter element.

Service treatment records show that, on February 24, 1960, the Veteran fell from a mechanical horse that gave way (7/6/07 VBMS, STR Medical, pps. 8, 11, 13).  He fell forward on his face and fractured his left malar bone that was surgically repaired on March 3, 1960.  When examined for separation in October 1962, the examiner noted that the Veteran returned to duty on March 28, 1960, with a full recovery, no complications, and no sequelae (7/6/07 VBMS, STR Medical, p. 23).

The post service evidence includes private medical records, dated in 1991 showing that the Veteran was extensively evaluated for complaints of dizziness (8/15/07 VBMS, Medical Treatment Record-Non Government Facility, pp. 1-25).  

A January 11, 2006 private medical record notes the Veteran's long history of vertigo with perilymphatic repair four times in the past, the last time in 1995 (8/15/07 VBMS, Medical Treatment Record Non-Government Facility, p. 29).  About six months earlier, he started having increasing vertiginous attacks.  The clinical impression was vertigo and the symptoms were considered consistent with Meniere's disease.

The July 2006 audiology report of the ECochG notes the Veteran's history of treatment since 1992 and right ear fistula repair surgery in 1995 (11/21/07 VBMS, Medical Treatment Record, Non-Government Facility, p. 3).  He had a mild to moderately severe sensorineural hearing loss in his left ear and a severe sensorineural hearing loss in his right ear with poor word recognition ability in his right ear.  The Veteran started having dizziness again in July 2005.  The purpose of the current evaluation was to determine if his dizziness was caused by Meniere s Disease.  Test findings were consistent with Meniere's disease.

In March 2008, the VA examiner opined that left ear hearing loss was at least as likely as not due in small part to the Veteran's noise exposure in military service and right ear hearing loss was due to Meniere's disease (3/19/08 VBMS, VA Examination, pp. 6-7).  The examiner opined that the Veteran's Meniere's disease was less likely than not related to military service.  The examiner's rationale was that the Veteran s Meniere s disease did not begin until 1991 and was unrelated to noise exposure or anything that occurred during military service

In August 2008, J.S.M., M.D., an otolaryngologist, stated that the Veteran was his patient since March 2006 (1/15/10 VBMS, Medical Treatment Record-Non-Government Facility, p. 1).  The Veteran had an asymmetric hearing loss.  He had a history of Meniere's disease as well.  The Veteran was exposed to loud jet engines when he was in the military.  The medical specialist observed that the degree of hearing loss that the Veteran exhibited was consistent with his history of exposure to this loud noise.  According to Dr. J.S.M., it was conceivable that the acoustic trauma to which the Veteran was exposed throughout his service may have predisposed the right ear to developing Meniere's disease and subsequent vertigo that he suffered.

In June 2009 a VA examiner evaluated the Veteran and found no evidence of a traumatic brain injury (6/29/09, VBMS, VA Examination, p.7).  The examiner acknowledged the Veteran's treatment for a facial bone fracture in service and explained that the service treatment records did not report a history of loss of consciousness or amnesia associated with the event.  Moreover, when examined for separation in October 1962, an examiner reported no sequelae from the incident.

In May 2013, a VA audiologist opined that the Veteran's Meniere's disease was less likely than not incurred in or caused by the claimed in service injury event or illness.  The examiner's rationale was that the Veteran was diagnosed with Meniere's disease in 1991 after an exhaustive multi-faceted medical workup by several ear, nose, and throat physicians and audiologists.  The Veteran reported being asked at that time if he had sustained any head injury and reported that he had been thrown from a mechanical bull while in service and suffered a head injury.  That incident was documented in the Veteran's service treatment records.

The examiner commented that, in cases of dizziness, the question of head injury was commonly used to assist with ruling out or helping to substantiate a diagnosis of Benign Paroxysmal Positional Vertigo (BPPV).  The subsequent medical diagnosis of Meniere's disease, a systemic disorder, tended to mitigate against head injury and BPPV as the cause of the vertiginous episodes under scrutiny.  The examiner relied on the March 2008 VA examiner's opinion to the effect that the Veteran's Meniere's disease did not begin until 1991 and was unrelated to noise exposure or anything that occurred during military service.  The examiner commented that all of the evidence available prior to or after that statement supports that medical opinion.

In September 2015, the audiologist noted that, although the Veteran reported suffering a head injury after being thrown from a mechanical bull on active duty, there was no evidence to create a nexus between that or any other incident in service and the onset of Meniere's disease (9/25/15 VBMS, C&P Exam, p. 2).

Analysis

There is no documentation of any pertinent complaints for several years after active service.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

Regarding the Veteran's contention that a head injury in service caused his current Meniere's disease, the medical evidence against a nexus consists chiefly of the June 2009 VA examination report.  The examiner found no evidence of a current traumatic brain injury.  The examiner provided a clear rationale to support her conclusion.  As well, in May 2013, the VA audiologist commented that the Veteran's medical diagnosis of Meniere's disease, a systemic disorder, tended to mitigate against head injury and BPPV as the cause of the vertiginous episodes.  There is no medical opinion to conflict with the examiners' conclusions.  The probative medical evidence of record is against a finding of a head injury in service that caused the Veteran's current Meniere's disease.

As to the Veteran's contention that his exposure to acoustic trauma in service caused his Meniere's disease, there are conflicting medical opinions.  The evidence against a nexus consists chiefly of the March 2008 VA examination report.  Although the examiner acknowledged the Veteran's exposure to acoustic trauma in service that caused left ear hearing loss, he opined that right ear hearing loss was due to Meniere's disease that was not related to active service.  The March 2008 VA examiner provided a negative opinion but did not provide a rationale for his conclusion other than that Meniere's disease did not begin until 1991 and was unrelated to noise exposure or anything that occurred in service.  The Board cannot rely on this opinion.  See e.g, Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In August 2008, Dr. J.S.M., the private otolaryngologist, did not find the Veteran's Meniere's disease disability inconsistent with the circumstances of his military service and offered an opinion that associated the Veteran's Meniere's disease with his exposure to acoustic trauma in service that may have predisposed the right ear to developing Meniere's disease and subsequent vertigo, with reasons to support that opinion.  Nieves-Rodriquez v. Peake, 22 Vet. App. at 304.

The May 2013 VA examiner provided an opinion that is of limited probative value as the examiner seemed to rely on the March 2008 VA examiner's opinion.

Given Dr. J.S.M.'s medical expertise and extended clinical relationship with the Veteran, the Board finds the otolaryngologist's opinion more probative and persuasive than that of the March 2008 or May 2013 VA examiners.  Id.  

This record is in at least equipoise as to whether the current Meniere's disease is related to the Veteran's active service.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection is granted.

In allowing the claim, the Board acknowledges the negative opinion provided by the VA examiner in March 2008.  However, such opinion was accompanied by an inadequate rationale.  Indeed, the sole basis for the examiner's opinion would appear to be the absence of documented in-service treatment.  This, standing alone, is an impermissible basis for providing a negative opinion.  Dalton v. Peake, 21 Vet. App. 23 (2007); see also Nieves-Rodriquez, supra. 

ORDER

Service connection for Meniere's disease is granted.


REMAND

Records

The AOJ reviewed evidence not currently available to the Board.  The February 24, 2016 supplemental statement of the case (SSOC) shows that the AOJ considered records regarding the Veteran's treatment from the VA medical center (VAMC) in Salisbury (Hickory Community Based Outpatient Clinic (CBOC) through September 1, 2015 and from the VAMC in Asheville from February 1 to February 9, 2016 (2/24/16 VBMS, Supplemental Statement of the Case (SSOC), p. 3).  

The Board is unable to locate VA medical records in the Veteran's Veterans Benefits Management System (VBMS) or Virtual VA electronic files from the Hickory CBOC dated after May 29, 2015 or any medical records dated in February 2016 from the Asheville VAMC (7/27/15 Virtual VA entry, CAPRI, p. 1).  The missing records should be associated with the Veteran's electronic file.

Hearing Loss

The May 2013 VA examiner noted the Veteran's report that hearing impairment caused obvious difficulty in understanding speech and reported that it impacted his daily life (5/22/13 VBMS, VA Examination, p.4). 

The Veteran is currently in receipt of a noncompensable disability rating for bilateral hearing loss under 38 C.F.R. §§ 4.85, 86, Diagnostic Code 6100 (2015), prior to May 22, 2013.  To establish entitlement to an increase, the evidence must show it is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 94 (1996).

TDIU

Prior to May 22, 2013, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

SMC

The issue of entitlement to SMC at the housebound rate is another potential element of initial ratings.  See Bradley.  It is raised in this case by the RO's grant of a TDIU from May 22, 2013.  Bradley, see also 38 U.S.C.A. § 1114(s) (West 2014).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the Veteran's electronic file all medical records regarding his treatment at the VAMC in Salisbury (Hickory CBOC) from May 29, 2015 to September 1, 2015, and at the Asheville VAMC from February 1 to February 9, 2016, and any subsequently dated records.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain an opinion as to whether the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, and comminuted left malar fracture) would prevent him from leaving his home such as would be required to travel to and from a job; and the likelihood that such disability would remain throughout the Veteran's life.  The examiner should provide reasons for the opinion.

3. Refer the Veteran's case to VA's Director of C&P for consideration of entitlement to an extra-schedular rating for bilateral hearing loss under 38 C.F.R. § 321(b)(1), prior to May 22, 2013, and entitlement to a TDIU under 38 C.F.R. § 4.16(b), prior to May 22, 2013.

4. Adjudicate if the Veteran is entitled to SMC at the housebound rate.  If this benefit or any other benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


